It is conceded in the majority *Page 749 
opinion "that as a general rule a statute of limitations runs and continues to run from the time that a complete cause of action arose; that is from the time the plaintiff could have sued." It seems also to be conceded that suit might have been brought upon the expiration of the thirty-day period, but it is reasoned that the plaintiff was not obliged so to do.
Although, as to the governing authorities, the provision that the municipality "shall consider and act upon the same within thirty days" may be, as in the majority opinion treated, directory only, it still must be determined what effect the act had on the statute of limitations, which was otherwise operative under the law. It is true that it is provided that the limitation statute shall be suspended while the claim is pending before the municipality, but it also provides that the claim shall be acted on within thirty days; and, as pointed out by Judge Felton in his dissenting opinion in City of Atlanta v. Truitt, 55 Ga. App. 365,367 (supra), this meant no more than to give credit in computing the time of limitation to this period. It did not mean otherwise to enlarge the time.